Nichols, Judge,
dissenting. I dissent from the judgment in the first division of the opinion as well as the judgment of affirm*834anee. In the present case the defendant’s counter-affidavit alleged merely: (A) There are no grounds for the plaintiff to foreclose. (B and C) That the defendant is not indebted to the plaintiff. (D) That the defendant has paid as he was required to do under the contract. (E) That the plaintiff has wilfully and wantonly wrongfully foreclosed. Without question all the grounds of the defendant’s counter-affidavit, except (D) merely plead the general issue and as such were subject to the plaintiff’s motion to strike. “A ground of an affidavit of illegality to the foreclosure of a contract retaining title to personal property to secure debt, which states that the debt is not due and not unpaid and that the affidavit of foreclosure is untrue, pleads no facts showing that the amount claimed is not due, and, as a general denial, it is not an issuable defense which the defendant might have set up in an ordinary suit upon the demand secured by the contract retaining title. Code §§ 67-1601, 67-1602, and 67-801; Stansell v. Corley, 81 Ga. 453 (2, 4) (8 S. E. 868) ; Johnson v. Cobb, 100 Ga. 139 (28 S. E. 72); Kent v. Rogers, 58 Ga. App. 835 (20 S. E. 235).” Carter v. Rich’s, Inc., 83 Ga. App. 188 (2) (63 S. E. 2d 241). Therefore, we will deal further only with the allegation contained in subparagraph (D) of such counter-affidavit.
The defendant alleged that all payments had been made promptly as required by the conditional-sale contract and that he was not in arrears with such payments. Was this an issuable defense to the foreclosure affidavit of the contract, which contract, showing the transfer, was attached to and made a part of the foreclosure affidavit? The contract bound the defendant to pay to the order of the seller at the office of the plaintiff, the transferee, the monthly payments called for under such contract. The contract called for the first payment to be made on August 14, 1958, but was transferred to the transferee on July 14, 1958. Was the paynient made to the seller or was it made to the transferee? In the case of Kent v. Rogers, 58 Ga. App. 835, supra, it was said: “Since a contract for the sale of personal property under a retention-of-title contract is one which is assignable and transferable by the seller, a payment to the seller of the amount due under the contract is not necessarily a dis*835charge of the purchaser’s obligation under the contract. It maybe that the defendant’s obligation, when payment was made, was not an obligation by him to the seller or payee in the contract, but was an obligation by him to an assignee of the seller to whom the contract, which was assignable, had been assigned. In a foreclosure suit against the purchaser, instituted by a person other than the seller or payee named in the contract, who was the assignee or transferee of the seller or payee named in the contract, the plea, contained in the counter-affidavit filed by the purchaser thereto as a defense, in which it was alleged that the defendant had paid some person other than the plaintiff, in that he had paid the seller or the payee named in the contract the amount due under the contract, and that the defendant had never promised to pay the plaintiff, and did not owe the plaintiff any amount, where it did not appear that the payment was made before the payee’s right and title had been transferred or assigned, was insufficient as an allegation that the defendant had discharged his obligation under the contract and was not indebted to the plaintiff.” The defendant’s plea in his counter-affidavit which alleged that he had made .payments as required by such rentention-sale contract would not be tantamount to an allegation that he had paid the transferee but, without more, would amount to an allegation that he had paid the seller, and there was no allegation that at the time the payments were made the seller was the person to whom payments should have been made under the contract. Accordingly, this ground of the counter-affidavit was insufficient to set forth any defense to the foreclosure affidavit and the judgment of the trial court overruling the plaintiff’s motion, in the nature of a general demurrer, to strike such counter-affidavit should be reversed.